Citation Nr: 1500195	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorders other than posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2010, the Veteran testified at a hearing at the RO before the undersigned traveling Veterans Law Judge.  A transcript of the hearing testimony is of record.

The issue was previously characterized as entitlement to service connection for acquired psychiatric disorders, including PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a prior Board decision dated August 2012, the Board separated the PTSD issue from the overall claim for entitlement to service connection for an acquired psychiatric disorder and denied service connection for PTSD.  The remaining issue of entitlement to service connection for non-PTSD acquired psychiatric disorders was remanded to the RO for further evidentiary development, including obtaining an addendum nexus opinion from the appropriate VA clinician.  The case was remanded once more in June 2014 for an additional clarifying opinion.  Thereafter, the denial of the claim for VA compensation for non-PTSD acquired psychiatric disorders was confirmed in an October 2014 rating decision/supplemental statement of the case.  The appeal was returned to the Board in November 2014 and the Veteran now continues his appeal. 


FINDINGS OF FACT

1.  The etiology of the Veteran's non-PTSD diagnoses on Axis I, which include depression and anxiety disorder, is clinically associated with childhood stressors and events that occurred prior to his active military service.

2.  The Veteran's non-PTSD diagnoses on Axis I, which include depression and anxiety disorder, were neither caused nor exacerbated by, nor were they related to his alleged in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's non-PTSD diagnoses on Axis I, which include depression and anxiety disorder, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised, and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The Veteran's present claim for service connection for an acquired psychiatric disorder (to include PTSD) stems from an application for VA compensation that was received by VA in October 2006.  A VCAA notice letter addressing these issues was dispatched to him in October 2006, prior to the initial adjudication of this claim in the March 2007 rating decision now on appeal.  The October 2006 letter satisfied all of the above-described mandates, and there is no timing defect with regard to this notice.    

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  

As pertinent to the claim for service connection for a non-PTSD acquired psychiatric disorder, the Board finds that the Veteran's relevant service treatment records and post-service medical records from VA and private sources for the period from 1974 - 2014 have been obtained and associated with the evidence.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.

The Veteran was provided with VA medical examinations for a nexus opinion addressing the issue on appeal in October 2008 and May 2011.  Furthermore, pursuant to the Board's instructions in the remands for evidentiary development that occurred during the pendency of this appeal in November 2010, November 2011, August 2012, and June 2014, clarifying addendum opinions was also obtained in February 2012, March 2012, October 2012, and July 2014.  The Board has reviewed the examination reports and nexus opinions and finds that, when considered collectively and as a whole, these provided valid clinical findings for the opining clinicians to provide their nexus opinions, based on a physical evaluation of the Veteran and/or a review of his pertinent clinical history.  The nexus opinions have sufficiently discussed the pertinent facts of the case and the rationales presented in support of the clinician's opinions are adequate.  There are no deficits present which, on their face, render the aforementioned opinions unusable for purposes of adjudicating the claim at issue.  The aforementioned VA nexus opinions, when taken as a collective whole, are thusly deemed to be adequate for adjudication purposes with respect to the claim adjudicated on the merits herein.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board furthermore finds that the evidentiary development undertaken by VA is in substantial compliance with its most recent remand of June 2014; thusly, another remand for corrective development is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In June 2010, the Veteran, accompanied by his then-representing attorney, appeared at the RO to present oral testimony at a hearing before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the June 2010 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder (including PTSD).  See transcript of June 25, 2010 Board hearing.  Thus, the Veterans Law Judge presiding over the June 2010 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the psychiatric claim (other than PTSD) decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

As previously stated, that part of the Veteran's claim seeking VA compensation for PTSD has been adjudicated in the prior Board decision of August 2012 and is thusly no longer a matter subject to appellate review in this appeal.  The Board is not service connected for any disabilities at the present time.  

With regard to the Veteran's claim for service connection for a chronic acquired psychiatric disability other than PTSD, his service medical records show that he was diagnosed only with a personality disorder, passive-aggressive type, but no diagnosis of a chronic psychiatric disorder during active duty.  His service personnel records reflect that he was a problematic serviceman who was subjected to frequent disciplinary actions, including incarceration in the brig, for disruptive behavior, having a poor attitude towards authority, insubordination, and failing to obey lawful orders.  He was psychiatrically evaluated and assessed with the aforementioned personality disorder and was recommended for discharge from active duty due to unsuitability as a result of character. 

Post-service VA examination in January 1974 confirmed the diagnosis of passive-aggressive personality disorder.

The Veteran has submitted multiple statements from his treating psychologist, Richard J. Duval, Ph.D., and his licensed professional counselor, Kathy Pender, who have been involved in his therapy since as early as 1998.  Collectively, Dr. Duval and Ms. Pender acknowledged that the Veteran had reported a troubled childhood and adolescence that included sexual abuse by a male cousin and being subjected to bullying and emotional abuse by his peers and older brother before enlisting in the Navy.  The Veteran related a history of being singled out for physical and mental abuse and bullying by his peers and superiors during naval service, which started during basic training and continued throughout his brief naval career.  The Veteran also later related a history of having been placed in a "sleeper hold" while incarcerated in the brig and then raped by a fellow inmate serviceman.  Dr. Duval and Ms. Pender diagnosed the Veteran was depression, anxiety, and PTSD and opined that he had a "service related psychological disability by way of significant exacerbation of his mental disorders that had their roots in his traumatic childhood experiences.  Other issues such as medical (cancer) and personal issues (his mother's cancer and eventual death) are separate issues that [the Veteran] has worked on and are not related to his PTSD in connection with his Navy career."  (As previously stated, the claim for VA compensation for PTSD has been duly adjudicated and denied on the merits and is no longer on appeal.)

At his June 2010 Board hearing, the Veteran testified, in pertinent part, that he attributed his current psychiatric diagnoses to mental and emotional abuse he endured in active naval service due to bullying by his peers and superior and from incurring the personal dislike of his superiors, who took deliberate and deceitful actions to sabotage his nascent naval career and have him subjected to military discipline.  He blamed his personal failings and frustrations with his life on his alleged abuse during naval service.

The Board has considered the psychiatric diagnoses and nexus opinions presented by the VA clinicians who examined the Veteran and reviewed his pertinent history.  These opinions, which were presented in  October 2008, May 2011, February 2012, March 2012, October 2012, and July 2014.  In addition to finding that the Veteran did not meet the criteria to support an Axis I diagnosis of PTSD, these opinions collectively present diagnoses of depression and anxiety disorder and rejected the opinions of his private counselors, Dr. Duval and Ms. Pender, in linking the Veteran's psychiatric disorder with his military service.  The VA opinions, taken as a whole, state that the Veteran already had an extensive history, by his own credible admission, of pre-service life stressors that included mental, emotional and sexual abuse by family members, as well as a passive-aggressive personality disorder.  The VA opinions state that the Veteran had evidently changed his account during the course of his claim to include an allegation of being raped in service.  The Board finds certain inconsistencies in this account, in which the Veteran alleged that he was placed in "sleeper hold" by an inmate while incarcerated in service, and of having no memory of what happened afterwards until many years later, in  when he somewhat equivocally recalled that he may have been sexually assaulted in active duty.  Over time, the record reflects that the Veteran adopted this narrative and presented it as fact to his treating counselors.  However, the opinions of two VA psychologists in October 2012 and July 2014 found little clinical evidence to support that the alleged in-service rape had occurred due to the inconsistencies in the Veteran's narrative.  The Board, as finder of fact, also notes that there were no indications of a sexual assault in the Veteran's service medical and personal records, as his performance during the entirety of his brief naval career was consistently poor even prior to his incarceration in the brig, where his alleged rape had occurred.  The July 2014 VA clinician's opinion was that the private counseling records indicated "overzealous therapy and advocacy of the veteran, including the belief that he had layers of trauma to be uncovered in therapy.  A belief in 'layers' of trauma or unremembered events is likely to have led to bias in therapy.  Additionally considering the intervening 40 years since the alleged incidents, it makes it likely the veteran  introduced both bias and inaccuracy in his recollection."   

Ultimately, the aggregate nexus opinion, as presented by the VA clinician in July 2014, is as follows:

All the clinicians [involved in the Veteran's case], including [his] own private providers, agree that the majority of his [psychiatric] symptoms are caused by problems starting in [his] childhood.

In conclusion, there is consistent opinion among VA providers that the veteran's problems are longstanding issues primarily related to his childhood experiences.  His private providers stated that the childhood traumas were exacerbated by situational stresses including his health problems, none of which were traumatic of sufficient degree to meet [the] criteria [for a] PTSD diagnosis.  Regarding the [question] of "whether the diagnosed anxiety disorder NOS and depressive disorder NOS [are] at least as likely as not related to the Veteran's [active naval] service" the evidence suggests, and it is this reviewer's opinion that the veteran had many other probable causes for these non-specific diagnoses, making it less likely than not that the cause of these diagnoses had their nexus in the military.

The Board has considered the foregoing evidence and finds that the weight of the clinical evidence is against the Veteran's claim for VA compensation for a chronic acquired psychiatric disorder other than PTSD.  

The Board has previously determined in its appellate decision of August 2012 that the presumption of soundness has not been rebutted by clear and unmistakable evidence of a psychiatric disorder present at the time of the Veteran's entry into service in April 1972, and the clinical evidence contemporaneous with his service shows no clinical diagnosis of a chronic psychiatric disorder whose onset began in service.  Personality disorders such as the one noted in service are not disabilities within the meaning of the applicable law and regulations and thus VA compensation may not be awarded for a personality disorder.  38 C.F.R. § 3.303(c) (2014).  

Notwithstanding the opinions of the Veteran's private counselors, Dr. Duval and Ms. Pender, that the Veteran's current Axis I diagnoses were attributable to his alleged in-service stressors, the Board accords more probative weight to the collective opinions of the VA clinicians, as they had opportunity to review the Veteran's entire clinical history and their opinions are presented within the context of this overarching perspective.  The essential conclusion of the VA clinicians is that the Veteran's current Axis I diagnoses of anxiety and depression, while not manifest during active service, were attributable to his extensive pre-service history of life stressors that included emotional, physical and sexual abuse, and that his experiences during his brief period of active service contributed nothing towards the later development of his anxiety and depression diagnoses.  If anything, the opinions indicate that his poor record and repeated disciplinary problems in service were the result of his personality disorder and that these did not precipitate his eventual anxiety and depression diagnoses.  The clinical evidence also undermines the credibility of the Veteran's account of having been raped in service as the opining VA examiner has rejected the clinical validity concept of "layered" and hidden memories of stressful events eventually being brought to the surface from therapy.  The Board finds that the weight of the clinical evidence supports a finding that the Veteran's current Axis I psychiatric diagnoses are attributable to pre-service events, and that the documented in-service events of disciplinary actions and incarceration did not contribute to these diagnoses.  As such, the critical element of a nexus linking the current non-PTSD diagnoses of anxiety and depression has not been established by the objective evidence and the claim must therefore fail.  Service connection for a non-PTSD acquired psychiatric disorder is accordingly denied.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his diagnoses of anxiety and depression to his period of active service based on his own personal knowledge of psychology and his familiarity with his individual medical history, the Board notes that although the record reflects that he holds a baccalaureate degree in psychology, the record does not demonstrate that he is a trained, certified, and licensed counselor.  The records show that his in-service and post-service occupations were not in the field of psychological counseling and, in any case, the Board finds that his own personal motivation to obtain monetary compensation from VA for his current psychiatric disability renders any clinical opinion of his as biased and less than objective.  See Pond v. West, 12 Vet. App. 341 (1999).  Although lay persons such as the Veteran may be competent to provide opinions as to some clinical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding the diagnosis and etiology of the Veteran's Axis I diagnoses falls outside the realm of common knowledge of a lay person, the Veteran thusly lacks the competence to provide a probative medical opinion linking his Axis I diagnoses  to his military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose psychiatric disorders as they lack certification and licensure in the practice of psychiatric or psychological counseling, treatment, and therapy).
         

ORDER

Service connection for a non-PTSD acquired psychiatric disorder is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


